UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7913



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FERNANDO SANCHEZ-SOLORZANO,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CR-04-49; CA-05-288)


Submitted: May 16, 2006                          Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fernando Sanchez-Solorzano, Appellant Pro Se. Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Fernando Sanchez-Solorzano seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating      that   reasonable     jurists     would      find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently     reviewed   the     record    and   conclude    that    Sanchez-

Solorzano has not made the requisite showing. Accordingly, we deny

Sanchez-Solorzano’s motion for a certificate of appealability, and

we dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented      in   the

materials     before   the   court    and     argument   would    not    aid   the

decisional process.



                                                                        DISMISSED




                                     - 2 -